Citation Nr: 0121465	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  98-00 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel
INTRODUCTION

The veteran had active naval service from February 1995 to 
November 1996.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Wichita Regional Office (RO) March 1997 rating decision 
which, inter alia, denied service connection for a seizure 
disorder.

Testimony provided by the veteran at a personal hearing 
before the undersigned in June 2001 suggest that she wishes 
to pursue a claim for an increased rating for a service-
connected anxiety disorder. This matter is referred to the RO 
for consideration.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law, redefining 
the obligations of VA with respect to the duty to assist and 
enhancing the duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  VCAA also eliminates the concept of a well-
grounded claim and supersedes the decision of the U.S. Court 
of Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999) which had held that VA cannot assist 
in the development of a claim that is not well grounded.  
This change in law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Pursuant to VCAA, the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion is 
considered "necessary" if the evidence of record (both 
medical and lay) contains competent evidence of a chronic 
disability or persistent or recurrent symptoms of disability; 
and the evidence indicates that the disability or symptoms 
may be associated with the veteran's active service; but the 
evidence does not contain sufficient medical evidence for VA 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2001).

The evidence of record, including the veteran's service 
medical records and post-service VA and private medical 
records, document extensive treatment and evaluations due to 
a multitude of symptoms and impairment including, in 
pertinent part, psychiatric disability, chronic headaches, 
and syncopal episodes.  Service connection has been 
established for the veteran's psychiatric disability with 
headaches and syncope, rated 30 percent disabling under 
Diagnostic Code 9400 (generalized anxiety disorder).  

The veteran contends that, in addition to her service-
connected psychiatric disability with headaches and syncope, 
she has a separate and distinct "seizure disorder."  
Although the evidence of record indicates that she may have 
some type of a seizure disorder and/or seizure-type symptoms, 
the entirety of the medical evidence of record does not 
conclusively establish a diagnosis of an identifiable seizure 
disorder.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation, see 
Degmetich v. Brown, 104 F. 3d 1328 (1997), and neither the 
veteran nor the Board may make medical determinations, 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, the Board 
believes that the entire claims file should be reviewed by a 
VA neurologist to determine the nature and etiology of any 
chronic seizure disorder which may now be present.  

In view of the foregoing, the case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), are 
satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated her 
for any seizure disorder since 
September 2000.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO 
and added to the claims folder.  

3.  The veteran should be afforded a VA 
examination by a neurologist to 
determine the nature and etiology of 
any chronic seizure disorder which may 
now be present.  The claims folder must 
be made available to the examiner for 
review in conjunction with this request 
for medical opinion, and the report of 
examination should indicate that such 
review was accomplished.  All tests and 
studies deemed helpful by the examiner 
should be scheduled and conducted in 
conjunction with the examination.  

The examiner should provide an opinion 
as to whether it is as likely as not 
that any current seizure disorder had 
its onset in service or is otherwise 
related thereto. The possible 
relationship between any seizure 
disorder and the service-connected 
anxiety disorder also should be 
addressed.  If any of the foregoing 
cannot be determined, the examiner 
should so state for the record. Reasons 
and bases for all conclusions should be 
provided.


4.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and her representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  
The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


